DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 17-22 are canceled.
Claim 23 is new.
Claims 5 and 6 are rejoined herein as the generic claim drawn to the elected invention is deemed free of prior art.
Claims 7-16 are no longer eligible for rejoinder as the amendment made to claim 1 no longer serves as a linking claim to the method claims of 7-16. 
Claim Rejections - 35 USC § 112
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on September 17, 2020.
Claim Rejections - 35 USC § 102
The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Zimak et al. (ChemBioChem, 2012, vol. 13, pages 2722-2728), made in the Office Action mailed on September 17, 2020 is withdrawn in view of the Amendment received on December 17, 2020.
Specifically, the docking strand structure-equivalent disclosed by Zimak et al. is not directly bound to the antibody and cannot function as presently claimed if directly bound thereto.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
s 7-16 directed to an invention non-elected without traverse.  Accordingly, claims 7-16 have been cancelled.
Conclusion

    PNG
    media_image1.png
    655
    907
    media_image1.png
    Greyscale
	Nadeau et al. (US 2015/0152473, published June 2015) disclose a method of performing an immuno-amplification, wherein the artisans employ an antibody which is directly linked to a single-stranded nucleic acid (i.e., docking strand).  The artisans also employ the use of a first blocker strand that is annealed to the docking strand, in various embodiments as represented in Figures 4F-4I (Fig. 4G reproduced below).
	As seen, the blocker oligo found on Ab1 is removed and the docking strand is exposed, however, the newly exposed docking strand is then annealed to the docking strand of an adjacent antibody where the two are extended upon each other.
	While the artisans state that the use of the blocker oligo (or blocker strand) is for the purpose of reducing the background signals, the background signals sought to 
	The mechanism by which the blocker strands are used in Nadeau et al., therefore, is incompatible with the mechanism which is employed in the present method because the blocker strand is displaced by a labeled imager oligonucleotide, not another docking strand of another antibody.  

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th).  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 4, 2021
/YJK/